DETAILED ACTION
 	1.	This action is in response to the application filed on 8/20/21.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
3.	Claims 1 and 8-9 are objected to because of the following informalities:  
Claim 1 (similarly in claim 8-9) recites “to self-adaptively adjust the auxiliary boosting unit's own average switching frequency based on a load state of the main control unit” should be replaced with “adaptively adjust an average switching frequency of the auxiliary boosting unit based on a load state of the main control unit”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Liu et al. (US 20200127575) in view of Park et al. (US 20080089100).
Regarding claim 1: Liu et al. disclose a power supply control circuit for a switch mode power supply converter (i.e. figures 4 and 5), applied in a power stage circuit (i.e. stage of 400) of the switch mode power supply converter, and the power stage circuit (i.e. stage of 400) comprising at least a magnetic element (i.e. 405), a power switch transistor (i.e. QL1), and an output unit (i.e. unit for Vout), wherein: 
the power supply control circuit (i.e. control circuit of figure 4) for the switch mode power supply converter (i.e. figures 4 and 5) comprises at least an auxiliary boosting unit (i.e. unit of 422), a main control unit (i.e. unit of 410), and an auxiliary winding unit (i.e. NAUX1); 
the main control unit (i.e. unit of 410) is electrically connected to the power switch transistor (i.e. QL1) in the power stage circuit (i.e. stage of 400) and the auxiliary boosting unit (i.e. unit of 422), respectively, and is configured to control the power switch transistor (i.e. QL1) to turn on and to be off, and to supply power to the auxiliary boosting unit (i.e. unit of 422); 
the auxiliary boosting unit (i.e. unit of 422) is arranged between the main control unit (i.e. unit of 410) and the auxiliary winding unit (i.e. NAUX1), and is configured to provide auxiliary power supply (i.e. power supply from NAUX1) for the main control unit (i.e. unit of 410), and to self-adaptively adjust (i.e. function of the boosting unit 422 to maintaining the voltage VDD that provide to controller 410 not to be lower than the voltage UVLO) the auxiliary boosting unit's own average switching frequency (i.e. adjusting the switching frequency of the switch Q1 of the boosting unit 422) based on a load state (i.e. heavy to light load or different load connected to the output) of the main control unit (i.e. ¶ 27-30 and 57-61); 
when the auxiliary boosting unit (i.e. unit of 422) is in a working state (i.e. operation state of 422), and when a power supply voltage (i.e. VDD) of the main control unit (i.e. unit of 410) is lower than an internal set value (i.e. UVLO) of the main control unit (i.e. unit of 410), the auxiliary boosting unit (i.e. unit of 422) converts an output voltage (i.e. VBIN) of the auxiliary winding unit (i.e. NAUX1) into the power supply voltage (i.e. VDD) of the main control unit (i.e. unit of 410), to adjust the power supply voltage (i.e. VDD) of the main control unit (i.e. unit of 410) not to be lower than the internal set value (i.e. UVLO) of the main control unit (i.e. unit of 410); 
when the auxiliary boosting unit (i.e. unit of 422) is in a non-working state (i.e. non-operation state during bias mode), the output voltage (i.e. VBIN) of the auxiliary winding unit (i.e. NAUX1) is directly supplied to the main control unit (i.e. unit of 410); and the auxiliary winding unit (i.e. NAUX1) is electrically connected to the auxiliary boosting unit (i.e. unit of 422), and is configured to couple energy by means of the magnetic element (i.e. 405) in the power stage circuit (i.e. stage of 400), to generate an output voltage (i.e. ¶ 27-34),
 	but does not specifically disclose a sampling resistor
 	Park et al. discloses a power supply (i.e. figure 1) comprising a sampling resistor (i.e. Rsense). 
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Liu et al.’s invention with the power supply as disclose by Park et al. to have the output voltage is thereby accurately detected without opto-couplers or shunt regulators.
Regarding claim 2: Liu et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose one side of the magnetic element is electrically connected to the power switch transistor and the sampling resistor in sequence; 5 the sampling resistor is electrically connected to a common ground; the power switch transistor is electrically connected to the sampling resistor, and a connection position therebetween is a current sampling terminal of the power supply control circuit for the switch mode power supply converter; and another side of the magnetic element is electrically connected to the output unit.
Park et al. discloses a power supply (i.e. figure 1) comprising one side of the magnetic element (i.e. transformer) is electrically connected to the power switch transistor (i.e. ASW) and the sampling resistor (i.e. Rsense) in sequence; 
the sampling resistor (i.e. Rsense) is electrically connected to a common ground (i.e. ground); the power switch transistor (i.e. QSW) is electrically connected to the sampling resistor (i.e. Rsense), and a connection position therebetween is a current sampling terminal (i.e. terminal of Rsense) of the power supply control circuit for the switch mode power supply converter; and another side of the magnetic element (i.e. transformer) is electrically connected to the output unit (i.e. 200).
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Liu et al.’s invention with the power supply as disclose by Park et al. to have the output voltage is thereby accurately detected without opto-couplers or shunt regulators.
Regarding claim 3: Liu et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose a first output of the main control unit is electrically connected to the power switch transistor, and a second output of the main control unit is electrically connected to the current sampling terminal.
Park et al. discloses a power supply (i.e. figure 1) comprising a first output of the main control unit (i.e. 400) is electrically connected to the power switch transistor (i.e. QSW), and a second output of the main control unit (i.e. 400) is electrically connected to the current sampling terminal (i.e. terminal of Rsense that provide Vsense).
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Liu et al.’s invention with the power supply as disclose by Park et al. to have the output voltage is thereby accurately detected without opto-couplers or shunt regulators.
Regarding claim 4: Liu et al. disclose (i.e. figures 4 and 5) wherein: the auxiliary boosting unit is electrically connected to an input capacitor (i.e. CBin) and an output power supply capacitor (i.e. CVDD); the input capacitor (i.e. Cbin) is arranged between an input of the auxiliary boosting unit (i.e. unit of 422) and an output of the auxiliary winding unit (i.e. NAUX1), and the output power supply capacitor (i.e. CVDD) is arranged between an output of the auxiliary boosting unit (i.e. unit of 422) and an input of the main control unit (i.e. unit of 410); and the input capacitor (i.e. Cbin) and the output power supplying capacitor are electrically connected to a common ground (i.e. ground).


 6.	Claims 7-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Liu et al. (US 20200127575) in view of Park et al. (US 20080089100) and further in view of Mao et al. (US 20160111962).
 	Regarding claim 7: Liu et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose the auxiliary winding unit comprises at least an auxiliary winding, a second diode and a first resistor; a first terminal of the auxiliary winding is electrically connected to an anode of the second diode, and a second terminal of the auxiliary winding is electrically connected to a common ground; the anode of the second diode is electrically connected to the first terminal of the auxiliary winding, and a cathode of the second diode is electrically connected to a first terminal of the first resistor; 
 the first terminal of the first resistor is electrically connected to the cathode of the second diode, and a second terminal of the first resistor is configured to be an output of the auxiliary winding unit and is electrically connected to an input of the auxiliary boosting unit.
 	Mao et al disclose a power supply comprising (i.e. figure 1) the auxiliary winding unit comprises at least an auxiliary winding (i.e. 143), a second diode (i.e. 173) and a first resistor (i.e. 174); a first terminal of the auxiliary winding is electrically connected to an anode of the second diode (i.e. 173), and a second terminal of the auxiliary winding is electrically connected to a common ground (i.e. 101); the anode of the second diode (i.e. 173) is electrically connected to the first terminal of the auxiliary winding (i.e. 143), and a cathode of the second diode is electrically connected to a first terminal of the first resistor (i.e. 174); the first terminal of the first resistor (i.e. 174) is electrically connected to the cathode of the second diode (i.e. 173), and a second terminal of the first resistor (i.e. 174) is configured to be an output of the auxiliary winding unit and is electrically connected to an input of the auxiliary boosting unit (i.e. 130).
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Liu et al.’s invention with the power supply as disclose by Mao et al. to allows the normal power consumption and efficiency of power converter.
Regarding claim 8: Liu et al. disclose (i.e. figures 4-5) if the voltage of the output power supplying capacitor (i.e. Vvdd) is not less than the internal set value (i.e. UVLO) of the main control unit (i.e. unit of 410), the auxiliary boosting unit (i.e. unit of 422) being in the non-working state (i.e. non-operation state during bias mode), and the output voltage (i.e. VBIN) of the auxiliary winding unit (i.e. NAUX1) being directly supplied to the main control unit (i.e. unit of 410); 
otherwise the auxiliary boosting unit (i.e. unit of 422) being in the working state (i.e. operation state of 422), and adopting a self-adaptive conduction time control mode (i.e. mode function of the boost controller) to self-adaptively adjust (i.e. function of the boosting unit 422 to maintaining the voltage VDD that provide to controller 410 not to be lower than the voltage UVLO) the auxiliary boosting unit's own average switching frequency (i.e. adjusting the switching frequency of the switch Q1 of the boosting unit 422) based on the load state (i.e. heavy to light load or different load connected to the output) of the main control unit (i.e. unit of 410), so that the voltage of the output power supplying capacitor (i.e. Vvdd) is not less than the internal set (i.e. UVLO) value of the main control unit (i.e. ¶ 27-30 and 57-61).
but does not specifically disclose A power supply control method of a switch mode power supply converter, using the power supply control circuit for the switch mode power supply converter of claim 1, comprising steps of: starting and powering the circuit, starting the main control unit, and calibrating the internal set value of the main control unit; the main control unit charging an output power supplying capacitor and supplying power to the auxiliary boosting unit, and at this time, a voltage of an input capacitor changing along with a change of a voltage of the output power supplying capacitor, and a positive-correlated trend existing therebetween; a start-up of the main control unit ending, and the auxiliary boosting unit detecting the voltage of the output power supplying capacitor in real time and comparing the voltage of the output power supplying capacitor with the internal set value of the main control unit; 
Mao et al. disclose A power supply control method of a switch mode power supply converter (i.e. figure 1), using the power supply control circuit for the switch mode power supply converter of claim 1, comprising steps of: 
starting and powering the circuit (i.e. startup), starting the main control unit (i.e. 235), and calibrating the internal set value (i.e. threshold voltage is available during startup) of the main control unit; the main control unit charging an output power supplying capacitor (i.e. CPB) and supplying power to the auxiliary boosting unit (i.e. 250), and at this time, a voltage of an input capacitor (i.e. 275) changing along with a change of a voltage of the output power supplying capacitor (i.e. CBP), and a positive-correlated trend existing therebetween (i.e. ¶ 25-30); 
a start-up of the main control unit ending (i.e. normal operation), and the auxiliary boosting unit (i.e. 250) detecting the voltage of the output power supplying capacitor (i.e. voltage of BP of capacitor CBP) in real time and comparing the voltage of the output power supplying capacitor with the internal set value (i.e. threshold voltage) of the main control unit (i.e. ¶ 30-33).
 Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Liu et al.’s invention with the power supply as disclose by Mao et al. to allows the normal power consumption and efficiency of power converter.
 	
Allowable Subject Matter
7.	Claims 5-6 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN TRAN whose telephone number is (571)270-1269. The examiner can normally be reached Flex: M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Tran/Primary Examiner, Art Unit 2838